Ridgely, Chancellor.
This course of proceeding will be more convenient and less expensive to the parties than to force the heirs at law to have recourse to a bill in chancery. Betts was the attorney in fact, and was the accountant. lie receives all the allowances made by the Court, and all the compensation made to the trustee enures to his benefit. He will hardly object to his own accounts. A bill in chancery filed by the heirs could not more effectually enable a correction of the accounts than will a revision in this mode. The form would be different but the effect the same, as to the adjustment. But the expense would be monstrous in comparison with the course now proposed by the exceptants. An inquiry can be made at the bar on these exceptions ; and as no practice has hitherto obtained in such cases, it seems best to adopt the mode now proposed by the heirs of the deceased lunatic. Besides, these accounts are not yet finally closed here. The entry at last Term contemplated giving the heirs an opportunity to re-consider, review and re-examine the accounts.
The Chancellor proceeded to hear the exceptions.